11/23/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0254


                                      DA 21-0254
                                   _________________

 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                            ORDER

 ANDREW ORLANDO BIGLEGGINS,

              Defendant and Appellant.
                                _________________

       Appellant Andrew Orlando Bigleggins, via counsel, was granted an extension of
time to file and serve his opening brief on or before November 12, 2021. The opening brief
is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than December 23, 2021. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                   November 23 2021